In the first above-entitled proceeding: Order of Appellate Division reversed, without costs, and application of appellant Di Crocco for an order declaring her independent nominating petition valid granted. Under subdivision 6 of section 138 of the Election Law, as the result of the amendment to then section 137 in 1945 (L. 1945, eh. 824), the signator of a designating petition for a candidate in a primary election who has not voted in such primary is not barred from signing an independent nominating petition. Accordingly, since the 444 persons who simply signed the designating petition were not disqualified from signing the independent petition for appellant Di Crocco, her petition contained sufficient valid signatures. No opinion.
In the second above-entitled proceeding: Order of Appellate Division reversed, without costs, and the application denied on the authority of Matter of Di Crocco v. Power, decided herewith. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.